In a proceeding to stay arbitration, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Luciano, J.), entered May 23, 1988, which dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The determination of the Supreme Court is proper. There is no real ambiguity as to the issue upon which arbitration is sought. Because the respondent was seeking enforcement of the entire agreement, it was unable to frame its request in terms of a specific provision of the agreement. The need to look at the whole agreement rather than a specific provision should not bar the alleged aggrieved party from the arbitration process. Furthermore, any ambiguity as to whether the employee who is the subject of the dispute, Camille Hahn, is covered by the collective bargaining agreement, is a matter of contract interpretation for the arbitrator to resolve (see, Matter of Salmon Riv. Cent. School Dist. [Salmon Riv. Teachers Assn.], 80 AD2d 939; Matter of South Colonie Cent. School Dist. v Longo, 43 NY2d 136). Bracken, J. P., Brown, Kunzeman and Kooper, JJ., concur.